                                       Case 3:18-cv-02902-WHA Document 321 Filed 03/17/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   JAMES FELIX,
                                  11                 Plaintiff,                          No. CR 18-02902 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   SYMANTEC CORPORATION and                          REQUEST FOR ADDITIONAL
                                       GREGORY S. CLARK,                                 SUBMISSIONS
                                  14
                                                     Defendants.
                                  15

                                  16
                                           SEB, BLBG, and Hans Ek shall all answer, under oath, the following:
                                  17

                                  18    1. Did any preexisting relationship exist between BLBG and SEB prior to the

                                  19       former’s selection as lead counsel?

                                  20    2. Can SEB show it has similar severance “offset” arrangements with other former
                                  21       executives?
                                  22
                                        3. Has BLBG ever before hired employees of, bestowed gifts with more than
                                  23
                                           nominal economic value, or otherwise provided anything of nonnominal
                                  24
                                           monetary value on employees of lead plaintiffs?
                                  25

                                  26    4. Has Norfolk ever hired employees of organizational lead plaintiffs, before or

                                  27       during representation?

                                  28    5. On what date was the SEB severance agreement with Mr. Ek finalized?
                                       Case 3:18-cv-02902-WHA Document 321 Filed 03/17/21 Page 2 of 2




                                        6. Some submissions suggest that the severance agreement provides for a 1:1 offset
                                   1

                                   2       with dollars Mr. Ek earned elsewhere. How could Mr. Ek ever make more than

                                   3       his severance income under this arrangement?

                                   4    7. Please provide the actual severance agreement that Mr. Ek and SEB entered into,
                                   5
                                           and both highlight and tab the relevant language.
                                   6
                                         Responses shall be due MARCH 29, 2021 AT NOON.
                                   7

                                   8

                                   9
                                           IT IS SO ORDERED.
                                  10

                                  11
                                       Dated: March 17, 2021.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                                       WILLIAM ALSUP
                                                                                           UNITED STATES DISTRICT JUDGE
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
